NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 09-3938


                          UNITED STATES OF AMERICA

                                           v.

                         DONALD LAMAR BURROUGHS,
                                           Appellant


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                       (D.C. Criminal No. 1-08-cr-00435-002)
                         District Judge: Hon. Sylvia H. Rambo


                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 22, 2010

               BEFORE: SMITH, FISHER, and COWEN, Circuit Judges

                                 (Filed: July 13, 2010)


                                       OPINION


COWEN, Circuit Judge

      Donald Lamar Burroughs has appealed his sentence and his counsel has moved,

pursuant to Anders v. California, 386 U.S. 738 (1967), for permission to withdraw as

counsel. We will affirm Burroughs’ sentence and grant the motion of counsel.
I.     BACKGROUND

       Burroughs pleaded guilty to one count of distribution and possession with intent

to distribute five grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(iii), and 18 U.S.C. § 2. The PSR recommended an advisory guidelines

range of 87-108 months of imprisonment. Burroughs filed objections and the District

Court held a sentencing hearing. At the conclusion of the hearing, the District Court

sentenced Burroughs to a term of imprisonment of fifty months. In reaching this

sentence, the District Court sustained Burroughs’ objection to a two-level enhancement

for possession of a dangerous weapon (U.S.S.G. § 2D1.1(b)(1)), granted Burroughs’

request for “safety valve” protection, granted a downward variance based on the

government’s acknowledgment of Burroughs’ substantial assistance as set forth in its

5K1.1 letter, and granted a downward departure based on the crack cocaine-powder

cocaine disparity.

II.    DISCUSSION

       Burroughs’ counsel petitions this Court to withdraw as attorney of record, arguing

that there are no non-frivolous issues that can be advanced on appeal. Counsel provided

a copy of his brief to Burroughs and we gave Burroughs thirty days to file a brief on his

behalf. Burroughs has not filed anything with this Court.

       We engage in a two-step inquiry when evaluating an Anders brief. First, we

determine whether counsel thoroughly examined the record for appealable issues and


                                            2
adequately explained why any such issues are frivolous. Second, we conduct an

independent review of the record to determine whether there are any non-frivolous

issues. See, e.g., United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). Counsel

reviewed the record and concluded that there were no appealable issues with respect to

the reasonableness of the sentence. Indeed, counsel noted that Burroughs prevailed on

each of his objections and requests with respect to sentencing, which resulted in a

significantly lower sentence that was below the advisory guidelines range. Likewise, our

independent review of the record indicates that there are no non-frivolous issues for

appeal. The District Court did not abuse its discretion in sentencing Burroughs to a

below the guidelines sentence.

III.   CONCLUSION

       We will affirm the judgment of September 30, 2009, and grant the motion for

counsel to withdraw.




                                            3